Exhibit 10.11
 
October 14, 2013


 
Mr. Joshua Brooks
And
Mr. Paul DiFrancesco
STW Resources Holding Corp.
619 West Texas Avenue, Suite 126
Midland, Texas 79701
 
Dear Joshua and Paul,
 
Miranda & Associates, A Professional Accountancy Corporation. (“Miranda &
Associates”) sincerely appreciates the opportunity to assist STW Resources
Holding Corporation (“STW”) with its need for professional SEC compliance and
CFO services.  The following Statement of Work confirms our understanding of the
professional services that Miranda & Associates will provide to the Company.
 
Engagement Scope and Objectives


STW Resources Holding Corporation is a publicly traded company that utilizes
state of the art water reclamation technologies to reclaim fresh water from
highly contaminated oil and gas hydraulic fracture flow-back salt water that is
produced in conjunction with the production of oil and gas.  STW has been
working to establish contracts with oil and gas operators for the deployment of
multiple water reclamation systems throughout Texas.  Since January 1, 2013, STW
has launched several new operating business units including STW Construction,
STW Pipeline, STW Energy, and STW Oilfield Remediation.


On August 5, 2013, STW filed its annual report form 10K with the U.S. Securities
and Exchange Commission (“SEC”). STW is delinquent in filing the following
quarterly reports with the SEC:


·
First quarter ended March 31, 2013 – due on May 15, 2013

·
Second quarter ended June 30, 2013 – due on August 15, 2013



The quarterly report for the quarter ended September 30, 2013 will be due on
November 15, 2013.  The annual report form 10K for the year ending December 31,
2013, will be due on March 31, 2014.


STW seeks to engage Miranda & Associates as to review and manage the accounting
of the business units and the holding company, the consolidation of the business
units, the preparation of the quarterly financial statements and schedules, the
interaction with the independent auditors’ review of the financial statements,
preparation of quarterly forms 10Q, response to any SEC questions about the SEC
filings, and any other accounting, audit, and SEC compliance services, as
required.


The overall objective of this engagement is to provide STW with the management
oversight services of a qualified Chief Financial Officer and provide related
professional accounting and advisory services, as requested by STW.


 
-1-

--------------------------------------------------------------------------------

 
 
Approach to the Engagement


Miranda & Associates will provide the professional services to the Company under
the following approach:
 
Task 1 – Interim Chief Financial Officer Services
 
Miranda & Associates will assign Mr. Robert J. Miranda, to serve as the interim
Chief Financial Officer of STW. In this capacity Mr. Miranda will provide the
professional services required of the CFO including preparation of monthly or
quarterly financial statements in accordance with Generally Accepted Accounting
Principles (“GAAP”) of the United States, compliance with SEC reporting
requirements, compliance with Sarbanes-Oxley requirements, preparation of
periodic SEC filings, preparation of  management’s assessment of internal
control over financial reporting (SOX 404), and management of the independent
audit process with the Company’s external auditor.
 
Task 2 – Assess the work-in-process to bring the STW accounting records current
and develop a Project Plan to manage the completion of all SEC filings.
 
We understand STW has engaged an accounting firm in Midland to assist with the
update of the accounting books and records of the operating subsidiaries.  We
will assess the status of the work performed to date by this firm, review
timelines for completion of the accounting updates, and develop a project plan
to bring all books current, prepare financial statements, manage the external
audit reviews, prepare the 10Qs, and manage SEC inquiries of all filings.
 
Task 3 – Manage the Project Plan and Engagement Team
 
Upon acceptance by STW management of the Project Plan, we will manage the
deliverables and timeline to ensure that the project is completed timely,
accurately, and professionally.
 
Task 4 – Consult with Management, Legal Counsel, and Manage SEC Accounting
Inquiries
 
We will work closely with STW’s securities counsel to prepare the appropriate
SEC filings. These filings may include forms S-1, 10Q, 10K and other filings. We
will respond to technical accounting questions that may arise from SEC review of
the filings.
 
Task 4 – Assist with the capital raising process (optional)
 
If requested, we will assist STW with the capital raising process including
participating in investor presentations, road shows, conference calls, or other
communications.  We will assist in the preparation of private placement
memoranda, financial forecasts, projections, and other forward-looking
documents.  We will prepare investor status reports, strategy documents, and
facilitate the dissemination of information to investor relations professionals.
 
Task 5- Provide Related Professional Advisory Services (optional)
 
We will provide related professional advisory services to STW including
accounting, auditing, taxation, management consulting, internal controls, SEC
reporting and other services, as requested by STW management.
 
Miranda will provide appropriate project management, quality review and
resources to complete the work described in this Statement of Work.  We will
hold scheduled updates, written and oral, with the Company to report project
progress and identify any issues discovered.
 
Deliverables and Acceptance of Deliverables
 
During the execution of the engagement, the following deliverables and/or work
products may be created to facilitate successful completion and control project
quality:


 
-2-

--------------------------------------------------------------------------------

 
 
·
Project Plan including Timeline, Budget and Fees

·
Documentation and work papers

·
Periodic Status Reports

·
Reports of findings, observations and recommendations



We expect to complete all quarterly filings by December 15, 2013. Subject to
timely completion of the annual audit of the financial statements, we expect to
complete the audit and annual report form 10K by February 28, 2014.

 
Upon completion of deliverables, Miranda will meet with members of STW
management to review the deliverable and resulting conclusions.  Unless
reasonably notified by STW, all artifacts and deliverables will be deemed
successfully completed and accepted 10 business days subsequent to delivery.
 
Engagement Staffing, Professional Fees and Expenses

 
The following individuals shall be assigned to this engagement. Profiles of our
key personnel are attached.
 
Labor Category
Name of Professional
Managing Director
Robert J. Miranda, CPA
Director
Scott Anderson, CPA
Professionals
Juan Castro, CPA

 
Miranda & Associates’ fees for the scope of services described in this Statement
of Work will be based upon actual time and materials at standard rates, plus
out-of-pocket expenses, Miranda & Associates’ hourly rates presently are as
follows:
 
Managing Director (Robert Miranda)               $275 per hour
Directors                                                                $225
per hour
Professionals                                                         $150 per
hour
Paraprofessionals                                                 $75 per hour
 
Out of pocket expenses associated with the completion of the engagement will be
billed at the actual amounts incurred.  In the absence of being provided the
Company’s travel expense policy, assigned personnel will follow the Miranda &
Associates travel policy.  Our travel policy is to bill one-half (1/2) of our
standard hourly rates for time spent while traveling for STW. Out of pocket
expenses include, but are not limited to, air and ground transportation,
accommodations, food, mileage in excess of the normal commute to the Miranda &
Associates’ office and other expenses of a similar nature.


Depending upon the condition of the STW and subsidiaries’ accounting and
financial records, Miranda estimates that the total professional fees for this
project over the period October 15 through February 28, 2014 will be $50,000.
We will require an advance retainer of $15,000 to commence our services under
this agreement. We will progress bill additional fees under the following
schedule of deliverables:


1.  
Completion of 10Q for the quarter ended June 30,
2013                                                                                                                     $10,000

2.  
Completion of 10Q for the quarter ended September 30,
2013                                                                                                           $10,000

3.  
Completion of annual form 10Kfor the year ended December 31,
2013                                                                                            $15,000



Out-of-pocket travel expenses will be approved in advance by STW and be
reimbursed within 15 days of billing by Miranda & Associates.


If we encounter unusual circumstances that would require us to expand the scope
of the engagement, we will discuss this with you before doing additional work.
If issues are identified during the engagement that would cause our fee to
change, we will notify you immediately.


 
-3-

--------------------------------------------------------------------------------

 
 
During the course of this engagement Miranda may, at its sole option, elect to
have fees owed to the firm paid in the form of common shares of STW, subject to
any limitations imposed by applicable state and federal securities laws. The
valuation of these common shares will be based 50% of the current market value
of the shares at the time of issuance.


Additional Provisions


Company Responsibilities

 
The Company will be responsible for (“Company Responsibilities”):
 
·
Accuracy and completeness of content provided to Miranda & Associates by the
Company or from a Third Party through the Company

·
Future actions with respect to the matters addressed in the deliverables,
including implementation decisions

·
Providing Miranda & Associates with directions and instructions relating to any
laws or regulations applicable to the protection of data stored by the Company

·
Any delays, additional costs incurred, or non-compliance caused by or associated
with the Company’s failure to uphold its responsibilities



Engagement Assumptions


The services, fees, and delivery schedule for this engagement are based upon the
following assumptions:
 
·
The Company’s timely and effective completion of the Company’s Responsibilities

·
Timely decisions and approvals by the Company’s management

·
Timely access to key Company and vendor personnel

·
Access to critical applications



Independent Contractor

 
The parties to this Statement of Work understand and agree that each of Mr.
Miranda and Miranda & Associates are independent contractors and not employees
of the Company and that nothing in this Statement of Work is intended or should
be construed to create an employer/employee relationship between Mr. Miranda or
Miranda & Associates, on the one hand and the Company, on the other. Without
limiting the generality of the foregoing, the parties acknowledge that this
Statement of Work is not a contract of employment within the meaning of Section
2750 of the California Labor Code and that neither Mr. Miranda nor Miranda &
Associates is an employee of the Company for any purpose under the California
Labor Code. Mr. Miranda has no authority to obligate the Company by contract or
otherwise outside the normal course of business without first clearing with the
Company’s board of directors. Mr. Miranda and Miranda & Associates will not be
eligible for any employee benefits, nor will the Company make deductions from
Mr. Miranda’s or Miranda & Associates’ fees for taxes (except as otherwise
required by applicable law or regulation). Any taxes imposed on Mr. Miranda and
Miranda & Associates due to activities performed hereunder will be the sole
responsibility of Mr. Miranda and Miranda & Associates.
 
Professional standards and confidentiality


We will not audit, compile, or review any financial statements, forecasts, or
financial data provided to us.  At the conclusion of the engagement, we will ask
you to sign a representation letter on the accuracy and reliability of the
financial information used in the engagement. Our engagement cannot be relied on
to disclose errors, fraud, or other illegal acts that may exist, nor will we be
responsible for the impact on our services of incomplete, missing, or withheld
information, or mistaken or fraudulent data provided from any source or sources.


All information and materials of any form or description collected by us in the
course of our engagement shall constitute our work files and will at all times,
during and after completion of our engagement, remain in our exclusive
possession. We shall have unlimited discretion to retain, discard, or dispose of
our work files but will at all times maintain all information and materials
provided by STW in strictest confidence.


 
-4-

--------------------------------------------------------------------------------

 
 
We will use our best efforts to keep strictly confidential any internal reports,
their existence, and content, as well as the identity of STW and other
identifying information. We will nevertheless have no liability to STW or any
third party for information disclosed in, or pursuant to, any ruling, order, or
proceeding of any court or other judicial or non-judicial forum or of any
regulatory agency or similar instrumentality.


In accordance with the final rules published by the Federal Trade Commission,
commonly referred to as the Gramm-Leach-Bliley Act, the following disclosures
are made: In the process of preparing a valuation or other tasks included in the
assignment, we may collect from you, or with your authorization, certain
essential information which is non-public and personal, such as information
concerning income, expenses, assets, liabilities and other similar information.
We follow professional standards for protecting the confidentiality and security
of the non-public personal information collected. We will not disclose any
non-public personal information about you to any third party, except as
permitted by you or required by law.


Disputes; legally binding contract: This letter agreement is a legally binding
contract between  STW  and us and will be binding upon, and inure to the benefit
of, their respective heirs, assigns, successors-in-interest, and legal
representatives (as applicable). It may not be amended without the prior written
consent of both parties.


We appreciate the opportunity to provide our professional services and look
forward to working with you on this engagement. Please indicate your
understanding and acceptance of this agreement by executing this agreement in
the space provided below where indicated and return it to our offices with a
wire in the amount of the retainer fee, indicating your authorization for us to
proceed on the above terms and conditions.  Wire instructions are attached for
your convenience.  Please retain the second copy of this agreement for your
files.



  **************
 
Very truly yours,
 
Miranda & Associates, A Professional Accountancy Corporation
 
Robert J. Miranda
By:     _______________________
           Robert J. Miranda, President

 
STW Resources Holding Corporation
619 West Texas Avenue, Suite 126
Midland, Texas 79701
 
The Undersigned agrees to proceed on the above terms and conditions.


 
Signature________________________________
 
Title____________________________________                                                                                                                                
 
Date____________________________________
 
 
-5-

--------------------------------------------------------------------------------

 
 
PROFILES OF MIRANDA TEAM
 
Robert J. Miranda, CPA - Bob has more than 35 years of professional experience
in auditing, accounting, business turnaround, forensic accounting, mergers and
acquisitions, corporate strategy, and internal controls with private and public
companies. His industry experience includes manufacturing, aerospace & defense,
healthcare, distribution, financial services, and international trade. Bob’s
client experience ranges from major international companies, such as Boeing,
Fluor, and General Motors, to midsize and family businesses. Prior to founding
Miranda & Associates, Bob served as global director of Jefferson Wells, as
national director of Deloitte & Touche, and as manager with KPMG’s audit
practice. Mr. Miranda is a graduate of the University of Southern California and
the Harvard Business School.


Scott Anderson, CPA - Scott has more than 40 years of professional experience in
accounting, finance, tax, and management consulting. He has served as CFO of
numerous public and private companies. His industry expertise includes oil &
gas, technology, consumer products, and manufacturing. Scott has taught
accounting and finance at UC Irvine, Pepperdine University, Chapman University,
and Cal State Fullerton. Scott earned an MBA from Stanford University, an MS in
oceanography from UC San Diego, and a BS in chemical engineering from the
University of Pennsylvania.
 
Juan Castro, CPA- Juan has more than 20 years of professional experience in
accounting, tax, forensic accounting, litigation support and management
consulting. Juan earned his BS degree from San Diego State University, masters
of taxation degree from Golden Gate University, and a juris doctorate degree the
University of San Diego School of Law.
 
 
-6-

--------------------------------------------------------------------------------

 
 
CFO SERVICES ADDENDUM TO ENGAGEMENT AGREEMENT
 
1.           CFO Duties.  In addition to the independent contractor services,
Robert Miranda, CPA, shall also serve as the Company’s Chief Financial Officer
(“CFO), including signature authorization as the Company’s Chief Financial
Officer on all business documents and regulatory filings.  CFO shall be engaged
at will by the Company, and shall report to the Chief Executive Officer of the
Company and also be accountable to the Board of Directors of the Company.
 
2.           Termination.  The CFO's employment hereunder may be terminated by
the Company or the CFO, as applicable, only under the following circumstances:
 
(a)           Circumstances.
 
(i)           Death.  The CFO's employment hereunder shall terminate upon his
death;
 
(ii)           Disability.  If the CFO has incurred a Disability, the Company
may give the CFO written notice of its intention to terminate the CFO's
employment; provided, however, that such notice shall not be effective prior to
the expiration of any short-term disability benefits pursuant to any applicable
benefit plan.  In that event, the CFO's employment shall terminate effective on
the 30th day after the receipt of such notice by the CFO, provided that prior to
the effective date of such termination, the CFO shall not have returned to
full-time performance of his duties;
 
(iii)           Termination for Cause.  The Company may terminate the CFO's
employment for Cause;
 
(iv)           Termination without Cause.  The Company or CFO may terminate the
CFO's employment without Cause, per foregoing Section 1;
 
(b)           Notice of Termination.  Any termination of the CFO's employment by
the Company or by the CFO under this Section 2 (other than termination pursuant
to Section 2(a)(i)) shall be communicated by a written notice to the other
parties hereto indicating the specific termination provision in this Agreement
relied upon, setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the CFO's employment under the
provision so indicated, and specifying a Date of Termination which, if submitted
by the CFO, shall be at least 30 days following the date of such notice (a
"Notice of Termination"); provided, however, that the Company may, in its sole
discretion, change the Date of Termination to any date following receipt of the
Notice of Termination that is within such 30 day period.  A Notice of
Termination submitted by the Company may provide for a Date of Termination on
the date the CFO receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion within a 30 day period from such
notice.  The failure by the CFO or the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Cause or
Good Reason shall not waive any right of the CFO or the Company hereunder or
preclude the CFO or the Company from asserting such fact or circumstance in
enforcing the CFO's or the Company's rights hereunder.

 
CFO
COMPANY

________________________
___________________________

 
Robert Miranda, CPA
Stanley T. Weiner, CEO